Citation Nr: 0627050	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-20 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a gastrointestinal disorder, characterized as partial 
small bowel obstruction.  

2.  Entitlement to an initial compensable rating for scalp 
folliculitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to June 
1999, with 9 months and 21 days of prior active service.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 RO rating decision, which granted 
service connection for partial small bowel obstruction and 
scalp folliculitis, and assigning ratings of 10 percent and 0 
percent, respectively, effective from June 1999.  The veteran 
appealed the rating assignments.  

In June 2002, the veteran appeared at the RO and testified in 
a personal hearing conducted by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.  

In December 2003, the Board remanded the case to the RO for 
additional development.  At that time, there were two other 
issues on appeal (that is, issues of service connection); 
however, in a May 2005 rating decision, the RO granted those 
claims.  Thus, the only issues on appeal are those listed on 
the preceding page.  

Also in the May 2005 rating decision, the RO granted a 30 
percent rating for the service-connected gastrointestinal 
disorder, characterized as partial small bowel obstruction, 
effective in June 1999.  The veteran continued his appeal for 
a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to ensure that the veteran has been afforded due process 
in regard to claim development.

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In that regard, the Board notes 
that in April 2004 the RO sent the veteran VCAA notice 
relevant to his claims for a higher rating for the service-
connected gastrointestinal disorder and scalp folliculitis 
(an earlier VCAA letter in August 2001 was not relevant to 
these claims).  That notice was evidently returned to the RO 
in May 2004, for reasons not altogether clear.  For example, 
there is no attached envelope indicating that the letter was 
undeliverable due to an incorrect address.  A preliminary 
review of the record does show that in recent years the 
veteran has relocated several times, and that the veteran has 
usually informed the RO of these moves.  In any event, there 
is no indication in the record that the RO resent the VCAA 
notice to the veteran.  Moreover, it appears that the 
supplemental statement of the case issued in May 2005 was 
likewise returned to the RO (i.e., AMC), and the reason is 
not clear.  

It is noted that the April 2004 VCAA notice requested the 
veteran to furnish a medical release form for two private 
hospitals who treated him for gastrointestinal disorders.  
The request was in accordance with the directives of the 
December 2003 Board remand.  The RO should ensure that the 
VCAA notice it resends to the veteran contains the same 
request.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should resend to the veteran 
the following:  (a) VCAA notice 
originally sent to him in April 2004 
(which includes the request to provide a 
medical release form for the Boswell 
Hospital and Mayo Hospital to obtain 
records of treatment for gastrointestinal 
disorders), and (b) the supplemental 
statement of the case of May 2005.  The 
RO should then ensure that it has 
assisted the veteran by obtaining any 
identified evidence to substantiate his 
higher rating claims.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims, based on a review of the entire 
evidentiary record.  If the benefit sought 
on appeal remains denied, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).

